FILED
                            NOT FOR PUBLICATION                               OCT 25 2013

                                                                           MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10365

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00137-DAE-1

  v.
                                                 MEMORANDUM*
JOHN ROBERT HARDY,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                      Argued and Submitted October 8, 2013
                               Honolulu, Hawaii

Before:       KOZINSKI, Chief Judge, FISHER and WATFORD, Circuit Judges.

       1. The district court didn’t clearly err when it found Hardy’s consent to the

officers’ entrance into the room to be voluntary. See United States v. Washington,

490 F.3d 765, 769 (9th Cir. 2007). Hardy wasn’t in custody. There’s no evidence

the officers had their guns drawn or told him compliance would be compelled. See



          *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                              Page 2
United States v. Kim, 25 F.3d 1426, 1432 (9th Cir. 1994). And, although he

wasn’t told that he didn’t have to consent, he knew he could say no: He twice

refused to let the officers in the hotel room and withheld consent to search the

backpack. See id.

      Because Hardy consented to the entry into the hotel room, we need not

address whether Hardy had a reasonable expectation of privacy in it.


      2. The district court didn’t clearly err in finding that Hardy abandoned the

backpack by denying ownership. See United States v. Nordling, 804 F.2d 1466,

1469 (9th Cir. 1986).


      AFFIRMED.